Per Curiam:

This case is brought here on a transcript of the record, which on its face discloses that all of the pleadings are not included. There is a motion by defendants in error to dismiss and one by plaintiff in error for permission to amend the record by attaching the missing papers. As the record stands it cannot be considered. (Neiswender v. James, 41 Kan. 463, 21 Pac. 573; Barger v. Sample, 63 Kan. 880, 64 Pac. 1026.) There cannot be a correction of the record at this time. It might have been made at any time within a year after the judgment was rendered, but after a year has expired no amendment of substance can be made. (Crawford v. K. C. Ft. S. & G. *892Rld. Co., 45 Kan. 474, 25 Pac. 865.) The judgment was rendered more than a year ago, viz., January 3, 1905. It is too late to amend, and, the record being incomplete, we are without jurisdiction.
The proceeding is dismissed.